UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LARRY KLAYMAN,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
                       v.                             )    Civil Case No. 11-1775 (RJL)
                                                      )
 HONORABLE COLLEEN                                    )
 KOLLAR-KOTELL Y, et al.                              )
                                                      )
                Defendants.                           )


                             ORDER AND FINAL JUDGMENT

         For the reasons set forth in the Memorandum Opinion entered this date, it is this
   41---
2.S.   day of September, 2012, hereby

         ORDERED that the defendants' Motion to Dismiss [Dkt. #11] is GRANTED; it

 is further

         ORDERED that plaintiffs Motion to Change Venue [Dkt. #6] is DENIED AS

 MOOT; and it is further

         ORDERED that final judgment be entered in this case for the defendants.

         SO ORDERED.




                                                          United States District Judge

                                               1